FILED
                            NOT FOR PUBLICATION                               JUL 29 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 11-30059

               Plaintiff - Appellee,              D.C. No. 2:10-cr-06025-RMP

  v.
                                                  MEMORANDUM*
TIMOTHY J. SADLIER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                  Rosanna Malouf Peterson, Chief Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Timothy J. Sadlier appeals from the district court’s judgment and challenges

his guilty-plea conviction for failing to register as a sex offender under the Sex

Offender Registration and Notification Act (“SORNA”), in violation of 18 U.S.C.

§ 2250(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sadlier contends that the district court should have dismissed the indictment

because neither Washington nor Tennessee, the states in which he resided, had

implemented SORNA at the time of his offense. This argument is foreclosed. See

United States v. Elkins, 683 F.3d 1039, 1046 (9th Cir. 2012) (enforcement of

SORNA is not dependent on a state’s implementation of the administrative portion

of SORNA).

      Sadlier next argues that Congress lacked authority under the Commerce

Clause to enact SORNA and to compel his registration. This argument is also

foreclosed. See United States v. Cabrera-Gutierrez, No. 12-30233, 2014 WL

998173, at *3-4 (9th Cir. Mar. 17, 2014) (Congress had the authority under the

Commerce Clause to enact SORNA and punish a state sex offender who traveled in

interstate commerce for failing to register).

      AFFIRMED.




                                           2                                   11-30059